                                                                      FILE
                                                                        JAN l. 2. 2020
                                                                    Clerk, U.S District Couti
                                                                      District Of Montana
                                                                            Missoula




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 19-59-M-DWM

                    Plaintiff,                               ORDER

             vs.


 SUEDE JEFFREY SHUTTLE,

                    Defendant.


      Warden I. Jacquez of the Federal Detention Center, Seatac, Washington, has

submitted a letter asking that the 30-day period of study to determine Defendant

Suede Shuttle's mental competency be said to have begun on January 14, 2020 -

the date Defendant first arrived at the detention center. Accordingly, and good

cause appearmg,

      IT IS ORDERED that Warden Jacquez's request is GRANTED. The 30-day

study period shall be said to have begun on January 14, 2020, and will end on




                                         1
February 13, 2020. The final report shall be submitted to the Court no later than

February 27, 2020.

             DATED this 22nd day of January, 2020.



                                             ~o~~
                                             United States Magistrate Judge




                                         2
